Exhibit THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Amended and Restated Effective as of January 1, 2008 THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TABLE OF CONTENTS SECTION 1 - DEFINITIONS 1 SECTION 2 - ELIGIBILITY 7 SECTION 3 - RETIREMENT BENEFIT 7 (a)Benefit Percentage 7 (b)Reduction for Early Determination 8 (c)Reduction for Less than 10 Years of Service 8 (d)Benefit Examples 8 SECTION 4 - BENEFIT OFFSETS 8 SECTION 5 - DEATH BENEFITS 9 (a)Eligibility for Death Benefit 9 (b)Spouse’s Death 9 (c)Death Benefit under Accelerated Payment Method 9 SECTION 6 - VESTING 10 (a)General 10 (b)Forfeiture for Cause 10 (c)Clawback 10 (d)Competition and Disclosure of Confidential Information 10 (e)Committee’s Discretion 11 SECTION 7 - ADDITIONAL PROVISIONS CONCERNING BENEFITS 11 (a)Obligation to Inform 11 (b)Currency and Exchange Rates 11 (c)Election of Accelerated Payment Method 12 SECTION 8 - CORPORATION’S OBLIGATIONS ARE UNFUNDED AND UNSECURED 12 SECTION 9 - ALIENATION OR ENCUMBRANCE 13 SECTION 10 - OTHER BENEFITS 13 SECTION 11 - NO GUARANTEE OF EMPLOYMENT 14 SECTION 12 - COOPERATION OF PARTIES 14 SECTION 13 - BENEFIT CLAIMS 14 (a)Claims Procedure 14 (b)Arbitration 15 (c)Attorneys’ Fees 15 SECTION 14 - INCAPACITY 15 SECTION 15 - ADMINISTRATION 16 (a)Committee’s Responsibilities 16 -i- (b)Plan Interpretation 16 (c)Committee’s Liability and Indemnification 17 (d)Self-Dealing 17 SECTION 16 - AMENDMENTS AND TERMINATION 17 SECTION 17 - SEVERABILITY 18 SECTION 18 - CONSTRUCTION 18 SECTION 19 - CHOICE OF LAW 18 SECTION 20 - PARTIES TO BE BOUND 18 -ii- THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN This Plan provides certain supplemental retirement benefits for selected executive employees of The Black & Decker Corporation and its subsidiaries and affiliates.This Plan is intended to provide supplemental retirement benefits primarily for a select group of management or highly paid executive employees.This document amends and fully restates The Black & Decker Supplemental Executive Retirement Plan effective as of January 1, 2008.The terms of this amended and restated document shall apply to Participants whose Separation from Service occurs on or after January 1, 2008.The benefits under this Plan with respect to any Participant whose Separation from Service occurred prior to January 1, 2008 shall be determined under the terms of this Plan in effect on the date of such Participant’s Separation from Service without regard to amendments made to this Plan thereafter. SECTION 1 - Definitions Each of the following terms in this Plan has the meaning indicated, unless a different meaning is plainly implied by the context: “Accelerated Payment Method”means one of the methods of payment described in Section 7(c). “Actuarial Equivalent” means a benefit having the same actuarial value, based on the actuarial assumptions used in calculating benefits under The Black & Decker Pension Plan, and such other reasonable actuarial assumptions and methods that may be adopted by the Committee from time to time, in its sole discretion, for use in determining benefits under this Plan. Notwithstanding the foregoing, in the event a Participant has elected to receive an Accelerated Payment Method, the amount of the lump sum payment or installment payments (including the spouse’s benefit) shall be calculated (A) using (i) an interest rate equal to four and one-half percent (4.5%) and (ii) the 1994 Group Annuity Reserving Table (determined on a unisex basis and projected to 2002, all as described in IRS Revenue Ruling 2001-62); (B) assuming that (i) the Participant will earn no wages subject to the Social Security Act, (ii) the Participant will not further accrue any Other Retirement Benefits after his or her Benefit Determination Date, (iii) the Participant’s retirement benefits under the Social Security Act and all Other Retirement Benefits will begin at the earliest date they are available after the Participant’s Benefit Determination Date, and (iv) the Participant, if married, will elect the form of payment for the Other Retirement Benefits that provides his or her spouse the largest benefit following the Participant’s death; and (C) using such other reasonable actuarial assumptions and methods that may be adopted by the Committee from time to time, in its sole discretion, for this purpose. “Benefit Determination Date” means the later of the first day of the calendar month coincident with or next following the Participant’s Termination Date or the Participant’s Early Retirement Date.Notwithstanding the foregoing, if a Participant’s Separation from Service occurs due to Disability prior to the Participant’s Normal Retirement Date, the Participant’s Benefit Determination Date shall mean the Participant’s Normal Retirement Date. “Black & Decker” means the Corporation and all of its direct and indirect subsidiaries and its affiliates. “Board” means the Corporation’s Board of Directors. “Change in Control of the Corporation” means a change in control of a nature that would be required to be reported in response to Item 6(e) of Schedule14A of Regulation 14A promul­gated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the Corporation is in fact required to comply therewith, provided that, without limitation, such a change in control shall be deemed to have occurred if (A) any “person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary holding securities under an employee benefit plan of the Corpo­ration or any of its subsidiaries or a corporation owned, directly or indirectly, by the stockholders of the Corporation in substantially the same pro­portions as their ownership of stock of the Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Corporation representing 35% or more of the combined voting power of the Corporation’s then outstanding securities; (B) during any period of two consecutive years, individuals who at the beginning of that period constitute the Board and any new direc­tor (other than a director designated by a person who has entered into an agreement with the Corporation to effect a transaction described in clauses (A) or (D) of this Section) whose election by the Board or nomination for election by the Corporation’s stockholders was approved by a vote of at least two-thirds of the directors then still in office who either were directors at the beginning of the period or whose election or nomination for election was previously so approved cease for any reason to const­itute a majority of the Board; (C) the Corporation enters into an agreement, the consummation of which would result in the occur­rence of a Change in Control of the Corporation; or (D) the stockholders of the Corporation approve a merger, share exchange or consolidation of the Corporation with any other corporation or entity, other than a merger, share exchange or consolidation that would result in the voting securi­ties of the Corporation outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) at least 60% of the combined voting power of the voting securi­ties of the Corporation or the surviving entity outstanding immediately after the merger, share exchange or consolidation, or the stock­holders of the Corporation approve a plan of complete liquidation of the Corporation or an agreement for the sale or disposition by the Corporation of all or substantially all the Corporation’s assets. “Code” means the Internal Revenue Code of 1986, as amended from time to time, and any successor to that statute. “Committee” means the Compensation Committee of the Board. “Corporation” means The Black & Decker Corporation, a Maryland corporation. “Credited Service” means all Benefit Service Credit as defined in and credited to the Participant under The Black & Decker Pension Plan (or that would have been credited for any period of employment by Black & Decker, if the Participant had been eligible to participate in -2- that plan), plus the Participant’s Salary Continuance Period.Except as credited under The Black & Decker Pension Plan or unless otherwise determined by the Committee in its sole discretion, Credited Service under this Plan shall not include any period of employment with any company during any period when that company was not a subsidiary or affiliate of the Corporation.
